Case 2:17-cv-08272-ODW-RAO Document 43 Filed 02/27/19 Page 1 of 4 Page ID #:230



  1   Christine Haw (State Bar No. 289351)
      chaw@slpattorney.com
  2   Caitlin J. Scott (State Bar No. 310619)
      cscott@slpattorney.com
  3   STRATEGIC LEGAL PRACTICES
      A PROFESSIONAL CORPORATION
  4   1840 Century Park East, Suite 430
      Los Angeles, CA 90067
  5   Telephone: (310) 929-4900
      Facsimile: (310) 943-3838
  6
      Hallen David Rosner (SBN 109740)
  7   hal@rbblawgroup.com
      Rosner, Barry & Babbit, LLP
  8   10085 Carroll Canyon Rd, Ste 100
      San Diego, CA 92131
  9   Telephone: (858) 348-1005
      Facsimile: (858) 348-11150
 10
      Attorneys for Plaintiffs MARIA DE LOURDES LUNA
 11   and KAREN CANO
 12   Dean A. Olson, Esq. [SBN 126155]
 13   Lynn R. Levitan, Esq. (State Bar No. 176737)
      Michelle Droeger, Esq. (State Bar No. 151384)
 14   CLARK HILL, LLP
      1055 West Seventh Street, 24th Floor
 15   Los Angeles, CA 90017
      Telephone: (213) 891-9100
 16   Facsimile: (213) 488-1178
      Email: Llevitan@clarkhill.com
 17          mdroeger@clarkhill.com
             DOlson@clarkhill.com
 18   Attorneys for Defendant FCA US, LLC
                                  UNITED STATES DISTRICT COURT
 19
                                CENTRAL DISTRICT OF CALIFORNIA
 20
 21   MARIA DE LOURDES LUNA and                        Case No.: 2:17-CV-08272-ODW-RAO
 22   KAREN CANO,
                                                       [Assigned to Hon. Otis D. Wright]
 23                    Plaintiffs,
              v.                                       JOINT TRIAL WITNESS LIST AND TIME
 24                                                    ESTIMATE FORM
 25   FCA US, LLC, a Delaware limited
      liability company, and DOES 1 through
      10, inclusive;                        Complaint Filed: October 27, 2017
 26                                         Trial Date: April 2, 2019
 27                 Defendants.

 28

                                   JOINT TRIAL WITNESS LIST AND TIME ESTIMATE FORM
      ClarkHill\33014\323082\221220803.v1-2/26/19
Case 2:17-cv-08272-ODW-RAO Document 43 Filed 02/27/19 Page 2 of 4 Page ID #:231



  1           The parties, Plaintiffs MARIA DE LOURDES LUNA, KAREN CANO and
  2   Defendant FCA US, LLC, hereby submit the following Joint Witness List of those
  3   they expect to call at trial and attached Joint Trial Witness Time Estimate Form.
  4   The Parties reserve the right to call additional witnesses on rebuttal or
  5   impeachments.
  6                                    JOINT TRIAL WITNESS LIST

  7       1. Plaintiffs Maria De Lourdes Luna and Karen Cano (who may be contacted

  8           through Plaintiffs’ counsel of record) purchased, used and presented the 2016
              Jeep Wrangler, VIN: 1C4BJWFG4GL265641 (“Vehicle”) for repair
  9
              opportunities. Plaintiffs have knowledge of the facts and circumstances
 10
              surrounding the extensive repair history for the Subject Vehicle, visits to
 11
              FCA’s authorized dealerships/repair facilities and any independent repair
 12
              facilities, the repairs and concerns listed on the repair orders, the causes or
 13
              potential causes of the various defects affecting the Subject Vehicle,
 14
              communications with FCA US, LLC or its authorized dealers/repair facilities
 15
              including repurchase and related requests, the expenses associated with or
 16
              resulting from the defects related to the Subject Vehicle, the substantial
 17
              impairment of the use, value, and safety of the Subject Vehicle as the result
 18
              of the defects, and any related matters.
 19
          2. Kris W. Krueger is Senior Staff Counsel – Warranty Litigation for FCA US,
 20
              LLC. Mr. Krueger is expected to testify about Defendant’s responses to
 21           written discovery propounded by Plaintiffs.
 22       3. Michael McDowell, or anyone designated by FCA as a FRCP 30(b)(6)
 23           designee or Person Most Knowledgeable. Witness will testify in regard to
 24           FCA call center policies, policies related to repurchase requests and
 25           compliance with Song Beverly Warranty Act, warranty claims history
 26           concerning Plaintiff’s vehicle, repairs performed on Plaintiff’s vehicle, and
 27           history of and overview of process for Plaintiff’s request for repurchase.
 28       4. Richard Schmidt, FCA’s Expert Witness who will testify about his opinions
                                                       1
                               JOINT TRIAL WITNESS LIST AND TIME ESTIMATE FORM

      ClarkHill\33014\323082\221220803.v1-2/26/19
Case 2:17-cv-08272-ODW-RAO Document 43 Filed 02/27/19 Page 3 of 4 Page ID #:232



  1           related to the vehicle’s repair history, the propriety of the repairs performed,
  2           and issues with this vehicle as compared to other vehicles of the same year,
  3           make and mode.
  4       5. Rick Guzman, Service Manager Rydell Chrysler Dodge Jeep Ram, who will
  5           testify about repairs and maintenance made to the vehicle, and customer
  6           complaints.

  7
  8                JOINT TRIAL WITNESS TIME ESTIMATE FORM
             Witness Name  Party       Cross-      Description of Comments
  9                        Calling     Examination Testimony
 10                        Witness     Estimate
                           and
 11                        Estimate
 12   1      De Lourdes    Plaintiff – 3.0         Plaintiff
 13          Luna, Maria                3.0
 14   2      Cano, Karen                Plaintiff – 3.0             Plaintiff
 15                                     3.0
 16   3      Kris W. Krueger            Plaintiff – 30 minutes      Verifier of   Defendant’s
                                                                    Defendant’s
 17                                     1.0                         Discovery     Object based
 18                                                                 Responses     on FRE 402
 19                                                                               and 403
 20   4      Michael                    Defendant 1.0               FCA PMK       Plaintiffs’
 21          McDowell                   2.0                                       Objection:
 22                                                                               FRE 402
 23                                                                               and 403
      5      Rick Guzman                Defendant 0.5               Service       Plaintiffs’
 24
                                                                    Manager
 25                                     1.0                         Rydell CDJR   Objection:
 26                                                                               FRE 402

 27                                                                               and 403

 28   6
                                                          2
                               JOINT TRIAL WITNESS LIST AND TIME ESTIMATE FORM

      ClarkHill\33014\323082\221220803.v1-2/26/19
Case 2:17-cv-08272-ODW-RAO Document 43 Filed 02/27/19 Page 4 of 4 Page ID #:233



  1          Witness Name               Party        Cross-      Description of          Comments
                                        Calling      Examination Testimony
  2                                     Witness      Estimate
  3                                     and
                                        Estimate
  4
      7
  5
      8
  6
      9
  7
      10
  8
  9
             Total Estimates: 18 hours
 10
 11
 12
      Dated: February 27, 2019                          Strategic Legal Practices, APC
 13
 14                                                 By: /s/ Christine J. Haw
                                                       Christine J. Haw
 15                                                    Caitlin Scott
                                                       Attorneys for Plaintiffs Maria De Lourdes
 16                                                    Luna and Karen Cano
 17                                                     Registered participant of ECF
 18
 19
                                                        Clark Hill, LLP
 20
      Dated: February 27, 2019
 21
                                                    By: /s/ Michelle Droeger
 22                                                    Lynn R. Levitan
                                                       Michelle Droeger
 23                                                    Attorneys for Defendant FCA US, LLC
 24                                                     Registered participant of ECF
 25
 26
 27
 28
                                                         3
                               JOINT TRIAL WITNESS LIST AND TIME ESTIMATE FORM

      ClarkHill\33014\323082\221220803.v1-2/26/19
